Citation Nr: 1307080	
Decision Date: 03/01/13    Archive Date: 03/11/13

DOCKET NO.  10-10 061	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma



THE ISSUE

Entitlement to education benefits at the 100 percent level under the provisions of Chapter 33, Title 38, United States Code based on active duty service after September 10, 2001 (Chapter 33 or Post-9/11 GI Bill).



ATTORNEY FOR THE BOARD

J. Connolly, Counsel




INTRODUCTION

The appellant is a Veteran who graduated from the United States Air Force Academy and served on active duty from May 2003 to June 2009.  Records also show she has military reserve service. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision by the Muskogee, Oklahoma, Regional Office (RO) of the Department of Veterans Affairs (VA).  That determination found the Veteran was eligible for Post-9/11 benefits at the 60 percent level.  

In June 2011, the Board remanded this case.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

VA has a duty to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002 & Supp. 2012); 38 C.F.R. § 3.159(c), (d) (2012).

Unfortunately, there was not substantial compliance with the Board's June 2011 remand directive, requiring another remand - as a matter of law, to correct the deficiency.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999). 

In the June 2011 remand, the Board noted the Veteran's contention that she is entitled to Post-9/11 education benefits at the 100 percent level because her loan repayment program service obligation for graduates in the class of 2003 at the United States Air Force Academy was waived in 2006.  She asserts that in light of the waiver of her active duty service commitment due to service academy attendance, she had over 36 months of active service for entitlement of Post-9/11 benefits at the 100 percent level.  However, information of record from the Department of Defense (DoD) indicates that the Veteran's first 5 years of active duty service was obligated for the service academy attendance.  The RO thus based its denial on the fact that while the Veteran had active duty service from May 28, 2003, to June 15, 2009, only the portion served after her obligation was satisfied could be considered for the Post-9/11 GI Bill.  Therefore, the Veteran's service from May 29, 2008, to June 15, 2009, qualified for the claimed benefit.  See, e.g., 38 C.F.R. §§ 21.9509, 21.9640. 

In light of her contentions however, the Board remanded this case in June 2011 because it is VA's obligation to obtain her service personnel records to ascertain the terms of any waiver of active duty service commitment she may have been provided.  The following instruction was provided by the Board:

Appropriate action should be taken to obtain the Veteran's service personnel records.  As many requests as are necessary to obtain relevant records must be taken, unless further efforts would be futile.

Thereafter, DoD was contacted.  The response stated that the Veteran was not a College Loan Repayment Program (CLRP) participant and that her creditable service commenced following her active service duty requirement, or on May 29, 2008, as indicated by the RO.  The Veteran's service personnel records were not requested or obtained.  In the supplemental statement of the case (SSOC), the RO stated that VA did not have the authority to obtain those records without the Veteran's written authorization and that she could obtain a copy herself from a website that was provided.  

As noted, the Veteran has made various contentions which may possibly be substantiated by records contained in her service personnel records file.  The Board is unaware of any provision requiring VA to obtain her authorization to get those records and previously indicated in the prior remand that an exhaustive attempt must be made to obtain the records, and that directive has not been fulfilled.  If there is any provision requiring VA to obtain prior authorization from the Veteran to obtain the service personnel file, the RO/AMC should cite to that provision in a notification letter to the Veteran and make an attempt to obtain her authorization.  If no provision exists, the RO/AMC should obtain those records as originally requested by the Board in the June 2011 remand.  

Accordingly, the case is REMANDED for the following action:

1.  Appropriate action should be taken to obtain the Veteran's service personnel records and associate them with the claims file.   

a).  If any provision exists which requires VA to obtain prior authorization from a veteran to obtain service personnel records, cite to it in a notification letter to the Veteran and request that she provide authorization.  

b).  If she provides authorization OR if there is no such requirement, obtain her service personnel records.  All efforts must be documented in the claims file.

As many requests as are necessary to obtain relevant records must be taken, unless further efforts would be futile.

2.  Thereafter, readjudicate the claim on appeal in light of all of the evidence of record.  If the issue remains denied, the Veteran should be provided with an SSOC as to the issue on appeal, and afforded a reasonable period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2012).



_________________________________________________
S. B. MAYS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


